Citation Nr: 1758782	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3. Entitlement to dependency and indemnity compensation (DIC) or pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from December 1978 through November 1984.  He then served in the National Guard from November 1984 through January 1993, and immediately entered the Air Force Reserves where he served until his death. 

In July 2010 the Veteran passed away, and his widow filed claims for service connected disability cause of death.  This case is on appeal from a March 2012 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office.  

The Appellant appeared and testified at a video hearing held in June 2017, before the undersigned Veteran Law Judge, and offered testimony regarding the issues in this case.  A transcript is of record.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran did not pass away from a service connected disability, nor was a service connected disability the principal or contributory cause of death. 

2.  The Veteran, nor his lawful surviving spouse, was entitled to any monetary benefits at the time of Veteran's death.

3.  The Veteran's surviving spouse is not entitled to any compensation or pension due to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012), 38 C.F.R. §§ 3.6, 3.307, 3.309, 3.312 (2017)

2.  Accrued benefits are not payable to the Appellant.  38 U. S. C. §§ 5101, 5108, 5121 (2012), 38 C.F. R. §§ 3.156, 3.160 (2017).

3.  The criteria for entitlement to DIC benefits and pension have not been met.  38 U.S.C. §§1311, 1541 (2012), 38 C.F.R. §§ 3.3, 3.5 (2017). 







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and the information required to substantiate a DIC claim based on a previously service connection condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Veteran. App. 342, 352-53 (2007). 

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection - Cause of Death

The Appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Veteran passed away on July 12, 2010, due to shock and probable sepsis, toxic epidermal necrolysis.  The death certificate identifies lupus and entire skin biopsy as other conditions that contributed to, but are not related to, the cause of death.  At the time of the Veteran's death he was not service connected for any disability.  Furthermore, there is no competent evidence of record linking the Veteran's cause of death to a possible service connected disability or his military service.  As such service connection for the cause of death cannot be established.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310 (2012).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2017).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or is etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2017).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2017).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  Id.

A review of the Veteran's service treatment records for his period of active military service from December 1978 to November 1984 showed no evidence of complaints, treatment for, or a diagnosis of the conditions or contributing factors that caused the Veteran's death.  The Veteran's reserve record showed a clinical report in July 1996 that showed an assessment of Raynaud's phenomenon and mixed connective tissue disease.  Records from Kaiser Permanente showed a past medical history of Lupus, connective tissue disease, osteoarthritis, and psoriasis.  However, there was no evidence linking these conditions to active military service from December 1978 to November 1984.

The Appellant contends that the Veteran was diagnosed with Raynaud's disease in 1996 during his service with the Air Force reserves.  The representative noted that the Raynaud's disease is associated with lupus, and lupus is listed as a contributing factor to the Veteran's death.  

Although the Veteran was diagnosed and treated for a disease that contributed or directly caused his death, there is no competent evidence linking them to time in service.  Specifically, the Veteran was honorably discharged in 1984, and was not diagnosed with Raynaud's disease until 12 years later.  In order for the presumption of service connection to apply to chronic disease, such as lupus, they must manifest to a compensable degree within a year.  38 C.F.R. §§ 3.307 and 3.309.  Therefore, presumption of service connection cannot attach.  The records do not suggest any in-service event that would be causally connected to shock, sepsis or dermatitis. 

After, the Veteran was honorably discharged from active service; he served in the Army National Guard and was serving with the Air Force Reserves at the time of his death.  The provisions of 38 C.F.R. 3.6 applies when considering service connection for cause of death benefits based on Guard or Reserve service. 

Generally, a Reservist may meet the criteria for establishing, Veteran status for compensation and pension purposes if he/she dies, or becomes disabled, from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA or ADT), or acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred while the person was proceeding directly to, or returning directly from, a period of active duty for training. Or, if the person becomes disabled from an injury incurred or aggravated in the line of duty during a period of inactive duty training, or acute myocardial infarction, cardiac arrest, or a cerebrovascular accident that occurred during such training or while the person was proceeding directly to, or returning directly from, a period of inactive duty training, or performs full-time duty in the Armed Forces other than active duty for training.  However, current evidence does not show service connection for cause of death is warranted based on Reserve service under the provisions of 38 CFR 3.6.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are inapplicable.  The Veteran's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

III.  Accrued Benefits 

The pertinent law and regulations governing claims for accrued benefits state that upon the death of a Veteran, his lawful surviving spouse may be aid periodic monetary benefits to which the Veteran was entitled at the time of death, which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C. §5121, 38 C.F.R. § 3.1000.  The United States Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C. §5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed Cir. 1998). 

In this case, the Veteran died July 2010.  Review of the record reveals that in June 2009, the Veteran received a rating decision denying service connection for headaches and a left knee condition.  The Veteran did not submit a Notice of Disagreement.  No further claims were initiated by the Veteran prior to his death, no claims were pending at the time of his death, and there were no existing rating decisions under which he might have been entitled to benefits which were unpaid.  See 38 C.F.R. § 3.160(c), (d).  Therefore, the Appellant's claim must be denied because of the absence of legal entitlement.

IV.  DIC and Pension

The Board notes that in the Notice of Disagreement, the Appellant raises concerns for DIC as well as death pension.  The provisions of 38 C.F.R. § 3.5 provide monthly payments to a surviving spouse because of a service connected death after December 31, 1956.  However, as explained above the Veteran's death is not service connected.  Therefore, the Appellant cannot receive DIC.

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C. § 1541(a).  An Appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the Appellant meets specific income and net worth requirements.  38 U.S.C. § 1541(a); 38 C.F.R. 3.3(b)(4).  The record reflects that the Veteran here did not serve active duty during wartime; his service during wartime was limited to the Guard and Reserves.


ORDER

The claim for entitlement to service connection for the cause of Veteran's death is denied.

The claim for entitlement to accrued benefits is denied

The claim for DIC or death pension is denied. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


